Title: To James Madison from George Armitage, 28 January 1812
From: Armitage, George
To: Madison, James


Honoured SirPhiladelphia 28 Jany. 1811 [1812]
My name aving apeared several times of late in the Aurora concerning the making of the yallow Metal Buttons—I make bold to state to You— That about 10 Years sinc I was encouraged by Mr. Whelen to cumenc the Manafacture wich I did to the satisfaction of all and to aney number wanted But when Mr. Cox came in that Offic he cumenced his Injustice by refuseing to take the Buttons I ad made by the Order of Mr. Whelen and sufired a person he caled his friend to soply the English Buttons after I showed him the English markes on the back of the Buttons—at the same price and not so good—and after maney entreaty to take mine all reddy made to Mr. Whelen Order but in vain. And finding his subsequant actes like to his first I was obliged to giv up the work after great expenc and disapointment. But it being now Probabl my servic in that line mite be reciprocal to make what mite be wanted or a serton number for a serton time—but I will ave nothing to do with Mr. Cox. Honoured Sir I remain with sincear Respect Your Obdt. Sert.
Geo. Armitage

NB wat as been said in the Aroura [sic] is been intirely wihout my knolige.
